 In the Matterof BRYCE BROTHERS COMPANYandAMERICAN FLINTGLASS WORKERS UNION OF NORTH AMERICA(A. F. L.)Case No. R-2769.-Decided August 13, 1941Jurisdiction:blown-glass products manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal by Company to accord union recognition until it is certified by theBoard; pay roll preceding shutdown to determine eligibility; electionnecessary.Unit Appropriate for CollectiveBargaining:all production and maintenanceemployees, including watchmen; exclusion of executives, foremen, assistant,foremen, nurses, timekeepers, and clerical and office employees ; stipulationas to.Mr. Ralph A. Lind,of New York, N. Y., for the Company.Mr. Charles M. Scheff,of Toledo, Ohio, for the Union.Mr. Armin Uhler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 16, 1941, American Flint Glass Workers Union of NorthAmerica (A. F. L.), herein called the Union, filed a petition withthe Regional Director for the Sixth Region (Pittsburgh, Pennsyl-vania) alleging that a question affecting commerce had arisen con-cerning the representation of employees of Bryce Brothers Company,'Mount Pleasant, Pennsylvania, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On July 5, 1941, the National Labor Rela-tionsBoard, herein called the Board,- acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On July 10, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.1Erroneously designated as Bryce Brothers Glass Company prior to the hearing;corrected by stipulation at the hearing34 N. L. R. B., No 35.255 256DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice a hearing was held on July 21, 1941, at Pittsburgh,Pennsylvania, before Henry Shore, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company was representedby counsel, the Union by an official representative; both participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.No objections to the.rulings of the TrialExaminer were made by any of the parties.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial er-rors were committedThe rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYBryce Brothers Company, a Pennsylvania corporation, with itsprincipal office and plant at Mount Pleasant, Pennsylvania, is engagedin the production, manufacture, and sale of blown-glass tablewareand other glass products.The principal raw materials used by the Company consist ofhydrated carbonate of potash, litharge, soda ash, nitrate of soda,sand, zinc oxide, borax, arsenic, manganese, bone ash, powdered sele-nium, yellow oxide uranium, orange cadmium sulphide, powderedblue, black cobalt oxide, red oxide copper, black oxide copper, groundburnt lime, hydroflouric acid, and red oxide of iron.During 1940theCompany purchased raw materials valued at about $49,000,approximately 10 per cent of which was shipped to the Company'splant in the State of Pennsylvania, primarily from the States ofNew York and Ohio. During the same period the Company manu-factured products valued at approximately $980,000, of which in ex-cess of 95 per cent was shipped to destinations outside the State ofPennsylvania.The Company employs approximately 500 employeesat its plant at Mount Pleasant, Pennsylvania.II.THEORGANIZATION INVOLVEDAmerican Flint Glass Workers Union of North America is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on May 22, 1941, the Company receiveda telegram from the Union, in which the Union claimed to repre-sent a majority of the Company's employees and requested recognitionas exclusive bargaining representative. On June 13, 1941, the Companydeclined to recognize the Union unless and until it is certified by BRYCE BROTHERS COMPANY257the Board as the statutory representative of the employees.Thereport of the Regional Director introduced in evidence at the hearingshows that the Union represents a substantial number of the em-ployees in the unit hereinafter found to be appropriate .2We find that a question has arisen concerning the-representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section .1, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated, and we find; that all production and main-tenance employees in the Company's plant, including watchmen, butexcluding executives, foremen, assistant foremen, nurses, timekeepers,and clerical and office employees, constitute a unit appropriate forthe purposes of collective bargaining.We find further that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties agreed at the hearing that eli-gibility to vote in such an election should be determined on the basisof the Company's pay roll for the week ending May 17, 1941. Inview of the fact that the Company's plant has been shut down sinceMay 19, 1941, we shall give effect to the agreement of the parties anddirect that those employees in the appropriate unit employed by theCompany during the pay-roll period ending May 17, 1941, subject tothe limitations and additions as appear in the Direction of Electionhereinafter, shall be entitled to vote in the election.The parties agreed, and we direct, that notices of election bemailed by the Company to the employees entitled to vote in theelection.2 The Regional Director reported that the Union submitted 435 application for mem-bership cards,allbearing genuine original signatures.Of the 435 signatures, 427correspond to names appearing on the Company's pay roll of May 17, 1941,showing 472employees in the alleged appropriate unit. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bryce Brothers Company, Mount Pleasant,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees, including watch-men, but excluding executives, foremen, assistant foremen, nurses,timekeepers, and clerical and office employees, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Bryce Brothers Company, Mount Pleasant, Pennsyl-vania, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Sixth Region, acting in this matter as, agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production and mainte-nance employees of Bryce Brothers Company, Mount Pleasant, Penn-sylvania,who were employed during the pay-roll period endingMay 17, 1941, including watchmen, employees who did not work dur-ing said pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding executives, foremen, assistant foremen,nurses, timekeepers, clerical and office employees, and employees whohave quit or been discharged for cause, to determine whether or notthey desire to be represented by American Flint Glass Workers Unionof North America, affiliated with the American Federation of Labor,for the purposes of collective bargaining.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.